Citation Nr: 0943523	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the Veteran for purposes of Department of Veterans 
Affairs death pension benefits.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  He died in January 1966, and the appellant is 
seeking recognition as the Veteran's surviving spouse for 
purposes of Department of Veterans Affairs (VA) death pension 
benefits.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision 
by the VA Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1. The Veteran and the appellant were married in April 1946.  
They remained married at the time of the Veteran's death in 
January 1966.

2.  The appellant married L.L. in August 1966, and continued 
to remain married to L.L. up until his death in September 
1966.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of VA death pension benefits have not 
been met.  38 U.S.C.A. §§ 101(3), 1310, 1311 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.55 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).

Nevertheless, VA has a duty to assist an appellant in the 
development of her claim.  This duty includes assisting her 
in the procurement of service treatment records and other 
pertinent records, and providing a medical examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The evidence of record includes marriage and death 
documentation for the Veteran and for the appellant's second 
husband.  The appellant has also provided adequate 
information concerning her subsequent marriage to her third 
husband.  Therefore, the available records and evidence have 
been obtained in order to make an adequate determination as 
to this claim.

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

When a Veteran dies from a service-connected disability, the 
Veteran's surviving spouse is eligible for VA death pension 
benefits, to include Dependency and Indemnity Compensation.  
See 38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.50(a).  

The term "surviving spouse" means a person of the opposite 
sex who was legally married, was the spouse of the Veteran at 
the time of the Veteran's death and (1) lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in § 3.55, has not remarried or has not since the death of 
the Veteran or, after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50.

In this case, the appellant married the Veteran in April 
1946.  They remained married and lived together continuously 
from the date of the marriage to the time of the Veteran's 
death in January 1966.  In August 1966, the appellant married 
L.L. and continued to remain married to L.L. until his death 
in September 1966.  The appellant then married L.R. in 1970, 
and this marriage ended in divorce in 1975.  

In December 2008, the appellant filed her claim seeking 
entitlement to death pension benefits as a surviving spouse 
of the Veteran, her first husband.

Although the appellant was married to the Veteran and lived 
continuously with the Veteran from the date of the marriage 
to the time of his death in January 1966, the evidence shows 
that after the death of the Veteran, the appellant remarried.  
As a surviving spouse is defined by law as a person who has 
not remarried, her marriage to her second husband bars the 
appellant from eligibility for status as the Veteran's 
surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse 
means . . . a person . . . who has not remarried"); 38 C.F.R. 
§ 3.50(b)(2) (a surviving spouse means a person . . . who . . 
., except as provided in 38 C.F.R. § 3.55, has not 
remarried).  Thus, under the general definition of a 
surviving spouse, once the appellant married her second 
husband, she no longer had the status of a surviving spouse 
of the Veteran for purposes of VA benefits.  

Nevertheless, a remarriage of a surviving spouse shall not 
bar furnishing of benefits to such surviving spouse if the 
subsequent marriage was either void or annulled.  38 C.F.R. 
§ 3.55(a)(1).  However, in this case, the evidence shows that 
the appellant's second marriage ended with the death of L.L.  
In addition, the appellant later married L.R. in 1970, and 
this marriage ended in divorce in 1975.  Additionally, at the 
time of the appellant's marriage to L.L. in 1966, she was not 
55 years or older.  38 C.F.R. § 3.55(a)(9)(10).  Accordingly, 
the facts in this case do not meet any exceptions for a 
remarriage of a surviving spouse.  38 C.F.R. § 3.55(a).

Accordingly, the appellant may not be established as the 
surviving spouse of the Veteran for purposes of VA death 
pension benefits.  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse for purposes of VA death pension benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


